NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
APPLE INC.,
Appellant,
V.
INTERNATIONAL TRADE COMMISSION,
Appellee, 4
and
NOKIA CORPORATION AND NOKIA, INC.,
Inter1)enors. °'
2011-1164
On appeal from the United States Internationa1 Trade
Commission in Investigation No. 337-TA-70-4.
ORDER
Upon consideration of App1e, Inc.’s unopposed motion
for an extension of time, until May 31, 2011, to file its
principal brief,
IT ls 0RDERED THAT:
The motion is granted The briefing schedule is fur-
ther stayed pending disposition of the motion to dismiss.
Fed. Cir. R. 31(c).

A.PPLE V. ITC 2
FOR THE COURT
APR 22
 lsi J an Horba1y
CC'
S
Date J an H0rba1y
C1erk
Marcus E. SerneI, Esq. F"_ED
Megan M. Va1entine, Esq. B.S. COURT oF AppEAL3 mg
Patrick J. F1inn, Esq. THE FE"nERA'- °'RCU'T
APR 22 2011
t 1mmoRsm
. cum